Cole, Judge (Abstract):
These appeals for reappraisement of various items-of merchandise concern the so-called British purchase tax, described in the law of the United Kingdom entitled, “Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48,” The said tax was held not to be an item to be included in foreign value as defined-in section 402 (c) of the Tariff Act of 1930 as amended by the Customs Adminis--trative Act of 1938 (19 U. S. C. 1940 ed. § 1402 (c)). United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334.
The cited ease has been incorporated herein by consent of the parties who-further agree on a set of facts, embodied in a written stipulation submitting the-*256present cases, showing export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)), to be the proper basis for appraisement of the instant merchandise, and that such statutory values are the appraised values •of the articles in question, less additions made by the importers on entry because iof advances in similar cases.